Citation Nr: 1432457	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan; which continued a 30 percent rating for PTSD, and confirmed and continued a prior denial of service connection for a back disorder.

With regard to the issue of service connection for a back disorder, because medical evidence (a July 2009 opinion from the Veteran's chiropractic provider) was received by VA within the year after issuance of the initial October 2008 rating decision, new and material evidence is not needed to consider this claim de novo.

In March 2013 the Veteran testified by videoconference from the Detroit RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As regards the claim for service connection for a back disorder, post-service private medical records, including MRIs and x-rays, confirm that the Veteran has a lumbar spine disorder, and in a letter dated in July 2009 the Veteran's chiropractic provider opined that the Veteran's back disorder was due to the Veteran's repetitive bending and lifting of dogs during service.  Unfortunately, no rationale was provided, so this opinion is inadequate for a decision in this matter.  It is, however, sufficient to prompt further development of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the Veteran's appeal for a higher rating for his service-connected PTSD, during his 2013 videoconference hearing he testified that his symptoms have worsened since his last VA examination in 2009; and that he is receiving mental health care from VA.  He further testified that he was unable to work due to his service-connected psychiatric disability.  See also May 2013 letter from Veteran's former employer.  Remand to update the claims file to include VA treatment records, and for a new VA examination per 38 C.F.R. § 3.327, is needed.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (providing that a veteran is entitled to a new examination after a two-year period between the last ... VA examination to determine the current nature and severity of his service-connected disability).  On remand the intertwined issue of entitlement to TDIU must be adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (noting that TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, as part of a claim for increased compensation if entitlement to the disability upon which TDIU is based has already been found to be service connected).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice on the issue of entitlement to TDIU.

2.  Associate, with the claims file, all of the Veteran's VA medical records (including virtual/electronic records) from the Ann Arbor VAMC.  

Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service and post-service back problems as well as the nature and severity of his psychiatric disorder, to include their impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Schedule the Veteran for a VA examination regarding his claim for service connection for a back disorder.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests, including appropriate clinical tests, must be done, and all findings reported in detail.    

Following completion of the examination and a review of the claims file, the examiner is requested to opine as to whether it is at least as likely as not that a currently presenting back disorder(s) is related to some incidence or event of active duty service, including the bending and lifting associated with the Veteran's handling of dogs during service.  

A complete rationale for all opinions must be provided.  I

5.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected PTSD disability.  The claims file should be made available and reviewed by the examiner.  All necessary tests should be conducted, and all findings reported in detail.  The examiner must also discuss the impact of the Veteran's PTSD disability on his ability to work.

6.  Then, re-adjudicate the appeal for service connection for a back disorder and the appeal for a higher rating for the Veteran's PTSD disability; and adjudicate the intertwined issue of entitlement to a TDIU.  If any benefit sought is not granted in full, issue the Veteran a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

